

116 S4207 IS: To amend the Foreign Agents Registration Act of 1938, as amended to require news outlets that are agents of a foreign principal to provide adequate disclosure of their status.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4207IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Harris (for herself, Mr. Cornyn, Mr. Blumenthal, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Agents Registration Act of 1938, as amended to require news outlets that are agents of a foreign principal to provide adequate disclosure of their status.1.Disclosure of status by news outlets that are agents of a foreign principalSection 4(b) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614(b)) is amended by inserting after the first sentence the following: It shall be unlawful for any news or press service or association, newspaper, magazine, periodical, or other publication that is an agent of a foreign principal and required to register under the provisions of this Act to fail to include in any transmission in the United States mails or any transmission made by any means or instrumentality of interstate or foreign commerce (including a transmission by radio, television, or the internet) that is transmitted into the United States a conspicuous statement that the transmission is made by an agent of a foreign principal, and that additional information is on file with the Department of Justice, Washington, District of Columbia..